Exhibit 10.4
CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”), effective July 24, 2008 (“Effective
Date”), is made by and between American Reprographics Company, a Delaware
corporation, (the “Company”), and Sathiyamurthy Chandramohan (“Consultant”).
WHEREAS, the Company and Consultant desire that Consultant provide professional
services to the Company as provided below, commencing upon the Effective Date.
NOW, THEREFORE, in consideration of the promises and of the covenants set forth
below, the parties hereto agree as follows:
1. Consulting Services. Consultant will render consulting services on strategic
matters to the Company’s board of directors (collectively, the “Consulting
Services”), as the Company’s board of directors may from time to time direct.
2. Term. The term of this Agreement shall commence July 24, 2008 and continue
though and including June 30, 2010 (the “Consulting Period”).
3. Time Commitment. The Company acknowledges that Consultant has other clients
and that, except where the nature of the Consulting Services requires that they
be performed at specific times, Consultant is free to choose the specific times
at which the Consulting Services will be performed; provided, however, that
Consultant shall devote sufficient time to the Consulting Services to complete
them within the time frames agreed by Consultant and the Company.
4. Consulting Fees. In consideration of performance of the Consulting Services
pursuant to Section 1 above, Consultant shall be paid an annual fee in the sum
of $325,000 during the Consulting Period, which fee shall be payable in monthly
increments in the amount of $27,083.33 each month, payable on the last business
day of each month during the Consulting Period, in accordance with the Company’s
normal payment procedures (“Consulting Fees”). Consultant shall be responsible
for the payment of all taxes in connection with the Consulting Fees imposed by
any taxing authority, and will indemnify the Company from any liability in
connection with any assessment, penalty or interest as a result of any
determination by any taxing authority that such amounts should have been
withheld from payments to Consultant.
5. Independent Contractor. It is understood that, during the Consulting Period,
Consultant shall be an independent contractor and not an employee of the
Company, and that this Agreement is not an employment agreement. Consultant
shall not be deemed to be an agent, partner or joint venturer of the Company
during the Consulting Period, and the Company shall not exercise any control or
supervision with respect to Consultant’s services.

 

 



--------------------------------------------------------------------------------



 



6. No Conflicts. Consultant represents and warrants that (a) Consultant is not
bound by, and will not enter into, any oral or written agreement with another
party that conflicts in any way with Consultant’s obligations under this
Agreement; and (b) Consultant’s agreement and performance under this Agreement
do not require consent or approval of any person that has not already been
obtained.
7. Restrictive Covenants. Consultant acknowledges that (a) Consultant’s
consultancy duties will bring Consultant in close contact with certain
confidential affairs and trade secrets of the Company, its subsidiaries and
affiliates (collectively, the “ARC Group”) not readily available to the public;
(b) the agreements and covenants of Consultant contained in Sections 7(a) and
(b) below are essential to the goodwill and business of the ARC Group; and
(c) the Company would not have entered into this Agreement but for the
agreements and covenants of Consultant contained in such sections. Accordingly,
as an inducement for the Company to enter into this Agreement, Consultant agrees
that:
(a) Confidential Information. During the Consulting Period and thereafter,
Consultant shall continue to keep secret and retain in strictest confidence, and
shall not use for its benefit or the benefit of others, except in connection
with the business and affairs of the ARC Group, all confidential information or
trade secrets of the ARC Group including, without limitation, information with
respect to (i) potential acquisitions, (ii) sales figures, (iii) profit or loss
figures, and (iv) customers, clients, suppliers, sources of supply and customer
lists (collectively, “Confidential Information”) and shall not disclose the
Confidential Information to anyone outside of the ARC Group except with the
express written consent of the Company and except for Confidential Information
which is at the time of receipt or thereafter becomes publicly known through no
wrongful act of Consultant. Consultant shall deliver to the Company upon the
termination of its consultancy or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer discs, software and other
documents and data in any tangible media (and copies thereof) relating to the
Confidential Information, Work Product (as defined below) or the business of the
ARC Group which Consultant was provided during the Consulting Period and which
Consultant may then possess or have under its control.
(b) Work Product. All inventions, innovations, improvements, developments,
methods, which relate to the ARC Group’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by Consultant while a consultant to the Company
(collectively, “Work Product”) belong to the Company. Consultant shall promptly
disclose such Work Product to the Company and perform all actions requested by
the Company (whether during or after the term) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments). Consultant acknowledges and agrees that upon
expiration or termination of this Agreement, or at the request of the Company
from time to time, Consultant shall deliver all Work Product in its possession
to the Company.
Consultant agrees that the covenants contained in this Section 7 are necessary
and reasonable in order to protect the Company in the conduct of its business
and protect the Company’s goodwill, and are entered into in consideration for
the Company entering into and performing under this Agreement.

 

2



--------------------------------------------------------------------------------



 



The Company and Consultant intend that each of the above restrictions in this
Section 7 is to be completely severable and independent of each other, and any
invalidity or unenforceability of any one or more of such restrictions shall not
render invalid or unenforceable any one or more of the other restrictions.
8. Injunctive Relief. Consultant specifically recognizes that any breach of
Section 7 will cause irreparable injury to the Company and that actual damages
may be difficult to ascertain, and in any event, may be inadequate. Accordingly
(and without limiting the availability of legal or equitable, including
injunctive, remedies under any other provisions of this Agreement), Consultant
agrees that in the event of any such breach, the Company shall be entitled to
injunctive relief in addition to such other legal and equitable remedies that
may be available.
9. Survival. Consultant agrees that the provisions in Section 7 will survive the
termination or expiration of this Agreement.
10. Modification. In the event that any covenant set forth in Section 7 is
deemed void or unenforceable by a court for any reason, it is the parties’
intent that the court will modify the covenant so as to make it valid and
enforceable.
11. Assignability of Agreement. The rights and duties of the parties hereunder
shall not be assignable, except that the Company may assign this Agreement and
all rights and obligations hereunder to any corporation or other business entity
which succeeds to all or substantially all of the business of the Company
through merger, consolidation, corporate reorganization or by acquisition of all
or substantially all of the assets of the Company provided that the corporation
or other business entity assumes the obligations of the Company hereunder;
provided, further, however, that such assignment shall not relieve the Company
of its obligations hereunder.
12. Integration. This Agreement contains the entire agreement between the
parties and supersedes all prior oral and written agreements, understandings,
commitments and practices between the parties, including any prior employment
agreements, whether or not fully performed before the date of this Agreement;
provided, however, that the post-employment covenants contained in the
Consultant’s Employment Agreement with the Company which has now terminated
shall remain in effect to the extent they are consistent with and not superseded
by this Agreement such that in the event of any conflict the terms of this
Agreement will prevail. No amendments to this Agreement may be made except by a
writing signed by both parties.
13. Litigation. In the event legal action is brought to enforce any of the
provisions of this Agreement or for any breach thereof, reasonable attorneys’
fees shall be awarded to the prevailing party or parties in said action.

 

3



--------------------------------------------------------------------------------



 



14. Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two (2) business
days thereafter) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

     
If to Consultant:
  Sathiyamurthy Chandramohan
 
  1946 Lamp Post Lane
 
  La Canada, CA 91011
 
   
If to the Company:
  American Reprographics Company
 
  700 North Central Avenue, Suite 550
 
  Glendale, CA 91203
 
  Attn: Jonathan R. Mather

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other party notice in
the manner herein set forth.
15. Controlling Law. This Agreement is entered into in the State of California
and shall be interpreted and governed by the laws of the State of California,
without regard to its conflict of law provisions.
16. Successors. Subject to Section 11 hereof, this Agreement shall be binding on
and shall inure to the benefit of the parties to it and their respective
successors and assigns.
17. Severability. If a court of competent jurisdiction finds any provision in
this Agreement to be invalid, such invalidity shall not affect the remainder of
the Agreement. The invalid provision shall be deemed severed therefrom and the
remainder of the Agreement shall remain enforceable in accordance with its terms
and of full force and effect.
18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
COMPANY:
AMERICAN REPROGRAPHICS COMPANY,
a Delaware corporation

      /s/ Kumarakulasingam Suriyakumar  
By:
  Kumarakulasingam Suriyakumar
Its:
  Chief Executive Officer

CONSULTANT:
/s/ Sathiyamurthy Chandramohan
 
Sathiyamurthy Chandramohan

 

5